Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1, 3, and 5-7 in the reply filed on 12/23/2020 is acknowledged.
Applicant primarily argues:
“Applicant respectfully submits that, in the present application, the subject-matter of Group I relates to an aluminum rolling method adapted for the manufacture of a obtaining an aluminum sheet, and the subject-matter of Group II relates to the product, i.e. the aluminum sheet. Hence, according to the provisions of 37 CFR 1.475(b), the claims have unity of invention.”
Remarks, pg. 5
The Examiner respectfully traverses as follows:
	The method of claim 1 is the technical feature, but this technical feature is not a special technical feature as it does not make a contribution over the prior art as set out below. 
It is agreed that claim 5, as depending from claim 1 and related to the same aluminum sheet as in claim 1, would fall into Group I. Therefore, Group III is no longer applicable. 
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected product, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 12/23/2020. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 16 recites the limitation “main alloying compound”. It is unclear what the term, “main alloying compound” encompasses, e.g., an essential alloying compound regardless of amount of an alloying compound, an alloying compound having the largest amount among all alloying compounds in the aluminum alloy, etc. The Examiner interprets the term as an alloying compound having the largest amount among all alloying compounds in the aluminum alloy. Clarification is requested. 
Regarding dependent claims 3, and 5-7, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi et al. (JP 2001294963A) (hereinafter “Takeshi”) in view of The Aluminum Association, “Rolling Aluminum: From the Mine through the Mill”, (2008) (hereinafter “Al Association”), Karhausen et al. “Aluminum Hot and Cold Rolling” (2014) (hereinafter “Karhausen”), and Kurita et al. (US 2010/0229822 A1) (hereinafter “Kurita”).

Regarding claims 1 and 3, Takeshi teaches a method for producing an aluminum alloy plate in which the plate is manufactured through hot rolling at a temperature of 500°C or less and a hot rolling end temperature of 370-420°C, and cold rolled at a working rate of 70-90% and if necessary an intermediate annealing may be performed during the cold rolling (Takeshi, [0007]). Takeshi further teaches that the intermediate annealing occurs at a temperature between 320-350°C for 1 to 10 hours (Takeshi, [0021]). 
Additionally, Takeshi teaches Example 1 in which hot rolling was performed at a hot rolling start temperature of 450°C to obtain a hot rolled sheet having a sheet thickness of 7mm, the hot rolling end temperature was set to 400°C, then the obtained hot-rolled sheet was cold-rolled to a sheet thickness of 1.3mm, heated at 340°C for 1 hour in a batch annealing furnace, and further cold-rolled to a sheet thickness of 1.0mm (Takeshi, [0025]). 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
Takeshi further teaches that the aluminum alloy plate is a material whose strength is improved by utilizing solid solution strengthening with Mg and contains 2.5-5.5 wt.% Mg as the alloying element (Takeshi, [0008]). 

However, Takeshi does not explicitly disclose (a) the thickness of the aluminum sheet after hot rolling is 8-12mm, (b) the temperature of the cold rolling passes is 75-120°C, (c) a reduction in the thickness from 45-75% in last hot rolling pass, (d) a heat treatment after cold 

With respect to difference (a), Al Association teaches that during sheet hot rolling, a strip can be rolled to a desired thickness, which is generally less than 12mm (Al Association, section 5-4).
As Al Association expressly teaches, the thickness of the sheets is determined based on the type of aluminum product that is desired (Al Association, section 5-8 to 5-9).
Takeshi and Al Association are analogous art as they are both drawn to methods of making aluminum alloy sheets (Takeshi, Abstract; Al Association).
In light of the motivation to have an aluminum sheet that is 12mm or less in thickness as taught in Al Association above, it therefore would have been obvious to one of ordinary skill in the art have a 12mm or less thick aluminum sheet after hot rolling in Takeshi, in order to have a thickness that can be used in later process to produce a desired product, and thereby arrive at the claimed invention. 

With respect to difference (b), Karhausen teaches during cold rolling of an aluminum material, the temperature of the strips is below 150°C (Karhausen, pg. 29, Column 1, paragraph 2).
Karhausen expressly teaches cold rolled sheets must be cooled before subsequent cold rolling passes due to the adiabatic heating of the strip, which gains temperature up to about 150°C during cold rolling (Karhausen, pg. 29, Column 1, paragraph 2).

In light of the motivation to cool the aluminum strip to below 150°C as taught in Karhausen above, it therefore would have been obvious to one of ordinary skill in the art maintain the temperature during cold rolling of Takeshi in view of Al Association, in order to reduce the overall temperature of the strip due to adiabatic heating that is gained during the process of rolling, and thereby arrive at the claimed invention. 

With respect to difference (c), Karhausen also teaches that the reductions during hot rolling can be greater than 50% (Karhausen, pg. 30, column 1, paragraph 1).
As Karhausen expressly teaches, the formability of the aluminum material may be enhanced by reducing stress concentrations by hot rolling at temperatures below the melting temperature due to recrystallization during hot rolling (Karhausen, pg. 30, column 1, paragraph 1).
In light of the motivation to have a reduction in thickness of greater than 50% as taught in Karhausen, it therefore would have been obvious to one of ordinary skill in the art to have reduction of 50% or greater in the last hot rolling pass of Takeshi in view of Al Association, in order to enhance the formability of the aluminum material, and thereby arrive at the claimed invention. 


As Kurita expressly teaches, the second heat treatment step allows copper atoms to cohere within the matrix which in turn strengthens the matrix while maintaining the crystal grains (Kurita, [0069]).
Takeshi, Al Association, Karhausen, and Kurita are analogous art as they are all drawn to methods of making aluminum alloy sheets (Takeshi, Abstract; Al Association; Karhausen, pg. 27, Kurita, Abstract).
In light of the motivation to have a second heat treatment at a temperature from 180-220°C for 3-5 hours as taught in Kurita above, it therefore would have been obvious to one of ordinary skill in the art to have a second heat treatment after the cold rolling in Takeshi in view of Al Association, Karhausen, and Kurita in order to allow copper atoms to cohere within the matrix, to strengthen the matrix, and maintain the crystal grains, and thereby arrive at the claimed invention.

With respect to difference (e), given that the material and method of the aluminum alloy sheet of Takeshi is substantially identical to the material and method of the aluminum rolling method of the present invention, as set forth above, it is clear that the aluminum alloy sheet of Takeshi would intrinsically be totally recrystallized with a grain size between 50 and 90 µm as measured by the grain intercept method ASTM E-112-88 as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 5, the recitation in the claims that the aluminum sheet is “used for manufacturing a container for the cosmetic and perfume industry” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Takeshi disclose an aluminum sheet as presently claimed, it is clear that the aluminum sheet of Takeshi would be capable of performing the intended use, i.e. container for cosmetics or perfumes, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 6, Takeshi also teaches that the sheet was hot rolled with a start temperature of 450°C and continued to be hot rolled until the sheet reached an end temperature of 400°C and then cold-rolled with an intermediate annealing pass between cold rolling passes (Takeshi, [0025]). The multiple rolling passes of Takeshi corresponds to the each stage comprising several rolling passes of the present invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi et al. (JP 2001294963A) (hereinafter “Takeshi”) in view of The Aluminum Association, “Rolling Aluminum: From the Mine through the Mill”, (2008) (hereinafter “Al Association”), Karhausen et al. “Aluminum Hot and Cold Rolling” (2014) (hereinafter “Karhausen”), and Kurita et al. (US 2010/0229822 A1) (hereinafter “Kurita”) and further in view of JP5762387B2 (hereinafter “JP387”).

The Examiner has provided a machine translation of JP5762387B2. The citation of the prior art in this rejection refers to the machine translation.
	
Regarding claim 7, while Takeshi in view of Al Association, Karhausen, and Kurita teach an intermediate annealing step between cold rolling steps, none of the references explicitly disclose that the thickness of the aluminum sheet is between 3 and 5mm.
With respect to the difference, JP387 teaches a method to manufacture a high strength aluminum alloy where the sheet is cold-rolled to have a sheet thickness of 1.0 to 6.0 mm, the sheet is then subjected to a primary intermediate annealing at 200-350°C, and then further cold-rolled to have a sheet thickness of 0.05-0.4mm (JP387, Abstract). 
As JP387 expressly teaches, that the thickness of the sheet allows for a uniform structure with a small amount of course compounds giving the sheet excellent properties of large crystal grain size after brazing (JP387, [0024]).
Takeshi, Al Association, Karhausen, Kurita, and JP387 are analogous art as they are all drawn to methods of making aluminum alloy sheets (Takeshi, Abstract; Al Association; Karhausen, pg. 27, Kurita, Abstract; JP387, Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        /STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        2/12/21